Citation Nr: 0806604	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to non-service-connected pension.

(The issues of entitlement to service connection for colon 
cancer, a pituitary tumor, and multisystem atrophy are the 
subject of a separate decision being issued concurrently).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

FINDINGS OF FACT

1.  The veteran has a spouse, who is also a veteran.

2.  Effective December 2004, the maximum annual rate of 
improved pension for two veterans married to one another was 
$13,309.00.

3.  The veteran's countable annualized income for the year 
beginning March 2005 was $22,265, exceeding the maximum 
annual rate of improved pension. 

CONCLUSION OF LAW

The veteran's family income is excessive and precludes her 
from receiving pension benefits.  38 U.S.C.A. §§ 1521, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for non-service-connected pension; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claim.  Thus, the veteran 
was able to participate effectively in the processing of her 
claim. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Her income, as well as her spouse's income, have 
been confirmed.  Additionally, unreimbursed medical expenses 
were considered.

Non-Service-Connected Pension

The veteran seeks non-service-connected disability pension.  
This is a benefit payable by VA to a veteran of a period of 
war because of permanent and total disability.  The amount of 
pension actually received is the difference between the 
recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Income 
eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances, that is, the 
number of dependents.  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §3.21(a)(3), 
3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is to be given the same force and effect 
as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
The maximum annual pension rate is adjusted from year to 
year.  

This veteran seeks pension for the year beginning March 2005.  
At that time, and currently, she had a dependent spouse who 
was also a veteran.  Effective December 2004, the maximum 
annual rate of improved pension for two veterans married to 
one another was $13,309.  See VA Manual M21-1, Part I, 
Appendix B (Change 52, September 29, 2006); 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23.  Thus, to be eligible, the veteran's 
family countable income must be below that amount.  

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Salary means the 
gross amount of a person's earnings or wages prior to any 
deductions for things such as taxes, insurance, retirement 
plans, social security, etc.  38 C.F.R. § 3.271(b).  The term 
"veteran's annual income" for purposes of improved pension 
eligibility includes the veteran's annual income and the 
annual income of the veteran's dependent spouse.  38  C.F.R. 
§ 3.23(d)(4).   

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement  
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued  
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts in banks and similar 
institutions acquired by reason of death of the other joint 
owner; and medical expenses paid within the applicable year 
and are in excess of five percent of the MAPR.

In her April 2005 claim for pension benefits, the veteran 
indicated that both she and her spouse receive income from 
Social Security Administration (SSA).  She also reported that 
her husband receives military retirement income.  Cross 
checking revealed that the veteran receives $1,006 monthly 
(or $12,072 annually) from SSA.  The veteran's spouse 
receives $1,118.20 monthly (or $13,418.40 annually) from SSA.  
The veteran's spouse's military retirement is $1,754 monthly 
(or $21,048 annually).  This makes for a combined annual 
income of $46,538.40 for the veteran's family.  

In her claim for compensation benefits, the veteran reported 
that she expends $2,000 monthly (or $24,000 annually) for her 
spouse's nursing home.  This is considered an unreimbursed 
medical expense under § 3.272.  Cross checking also confirmed 
that the veteran's spouse pays $78.20 monthly (or $938.40 
annually) for Medicare.  This too is considered an 
unreimbursed medical expense.  The total annual medical 
expenses, therefore, is $24,938.40.

Medical expenses paid within the applicable year which are in 
excess of five percent of the MAPR are excludable from the 
countable income.  In this case, five percent of $13,309 is 
$665.  Thus, the veteran's family medical expenses paid after 
the initial $665 are excludable.  When this amount is 
subtracted from the total medical expenses paid, the result 
which can be excluded from the veteran's family income is 
$24,273.40.  The total annual income ($46,538.40) minus the 
medical expenses ($24,273.40) makes for a countable annual 
income of $22,265.  This amount exceeds the applicable MAPR 
of $13,309. 

While the Board sympathizes with the veteran's situation, it 
is bound by the laws and regulations governing VA benefits.  
Pursuant to the governing legal authority, she does not meet 
the basic income eligibility requirement to establish 
entitlement to non-service-connected pension benefits.   


ORDER

The veteran's income for the year 2005 to 2006 is excessive 
for the receipt of VA non service-connected pension benefits.  
The appeal is denied. 




____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


